                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

CLARK GRAY                                                           PLAINTIFF

V.                No. 4:18CV00809-JM-JTR

PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                          DEFENDANTS



                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice.

       Dated this 5th day of June, 2019.



                                                 ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
